Title: Notes on Debates, 21 November 1782
From: Madison, James
To: 


Thursday Novr. 21.
A report was made by a Committee to whom had been referred several previous reports & propositions, relative to the salaries of foreign Ministers, delivering it as the opinion of the Committee that the Salaries allowed to Ministers Plenipoy: to wit £2500 Sterlg. would not admit of reduction; but that the Saly. allowed to Secretaries to legations, to wit £1000 Sterlg. ought to be reduced to £500. This Committee consisted of Mr. Duane, Mr. Izard & Mr. Madison the last of whom disagreed to the opinion of his colleagues as to the reduction of the £25.00 allowed to Mrs. Plenipoy
Agst. a reduction it was argued that not only justice, but the dignity of the U. S. required a liberal allowance to foreign Servants; that gentlemen who had experienced the expence of living in Europe did not think that a less sum would be sufficient for a decent style; and that in the instance of Mr. A. Lee the expences claimed by him & allowed by Congress exceeded the fixed salary in question.
In favor of a reduction were urged the poverty of the U. S. the simplicity of Republican Governments, the inconsistency of splendid allowances to Ministers whose cheif duty lay in displaying the wants of their constituents and soliciting a supply of them: and above all, the policy of reconciling the army to the oeconomical arrangements imposed on them, by extending the reforms to every other Department:
The result of this discussion was a referance of the Report to another Committee consisting of Mr. Williamson, Mr. Osgood & Mr. Carroll
A motion was made by Mr. Howel 2ded. by Mr. Arnold, recommending to the several States, to settle with & satisfy at the charge of the U. S. all such temporary corps as had been raised by them respectively with the approbation of Congress. The repugnance which appeared in Congress to go into so extensive & important a measure at this time, led the mover to withdraw it.
A motion was made by Mr. Madison seconded by Mr. Jones, “That the Secy of F. Affairs be authorised to communicate to Forn: Ministers who may reside near Congress, all such articles of Intelligence recd. by Congress as he shall judge fit, & that he have like authority with respect to acts & Resolutions passed by Congress; reporting nevertheless the communications which in all such cases he shall have made.[”]
It was objected by some that such a Resolution was unnecessary, the Secy. being already possessed of the authority: it was contended by others that he ought previously to such communication to report his intention to do so; others again were of opinion that it was unnecessary to report at all.
The motion was suggested by casual information from the Secretary that he had not communicated to the French Minister the reappointment of Mr. Jefferson, no act of Congress having empowered or instructed him to do so.
The Motion was committed to Mr. Williamson Mr. Madison & Mr. Peters
